Case: 4:17-cr-00234-RLW-DDN Doc. #: 1705 Filed: 01/19/21 Page: 1 of 1 PageID #:
                                    6675



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
             v.                                   )          No. 4:17 CR 234 RLW / DDN
                                                  )
MOHAMMED ALMUTTAN, et al.,                        )
                                                  )
                       Defendants.                )

                      ORDER SETTING SCHEDULING CONFERENCE
       After reviewing the parties’ joint Status Report, filed on January 15, 2021, which includes a
request for the setting of an attorneys-only scheduling conference,
       IT IS HEREBY ORDERED that an attorneys-only scheduling conference is set for Friday,
April 23, 2021, at 11:00 a.m.

                                                      /s/ David D. Noce    k
                                               UNITED STATES MAGISTRATE JUDGE
Signed on January 19, 2021.
